Case 1:19-cv-00597-LEK-RT Document 36 Filed 12/17/20 Page 1 of 11    PageID #: 397



                       UNITED STATES DISTRICT COURT

                             DISTRICT OF HAWAII


  AUPUNI O HAWAI`I, PRESIDENT             CIV. NO. 19-00597 LEK-RT
  SAMSON LEHUALANI BROWN SR.,

                    Plaintiff,

        vs.

  DONALD J. TRUMP, in his official
  capacity as the President of the
  United States of America, et
  al.;

                    Defendants.


   ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS AMENDED COMPLAINT

              On July 9, 2020, Defendants Donald J. Trump, in his

  official capacity as the President of the United States of

  America, the Department of Justice for the United States of

  America, and the Department of the Interior for the United

  States of America (“Federal Defendants”) filed their Motion to

  Dismiss Amended Complaint (“Motion”).        [Dkt. no. 27.]       On

  July 28, 2020, pro se Plaintiff Samson Lehualani Brown Sr.

  (“Brown”) filed a document titled “NOTICE; SEPTEMBER 28, 2005

  ‘IMPAIRING OF CONTRACT’ ‘PIRACY’ ‘FORGERY’ OF THE ‘NATION OF

  HAWAII’,” which has been construed, in part, as a memorandum in

  opposition to the Motion (“Memorandum in Opposition”).            [Dkt.

  no. 31.]    The Court finds this matter suitable for disposition

  without a hearing pursuant to Rule LR7.1(c) of the Local Rules
Case 1:19-cv-00597-LEK-RT Document 36 Filed 12/17/20 Page 2 of 11   PageID #: 398



  of Practice for the United States District Court for the

  District of Hawaii (“Local Rules”).        The Federal Defendants’

  Motion is hereby granted for the reasons set forth below.

                                  BACKGROUND

              Plaintiff is proceeding pro se, and therefore his

  pleadings are liberally construed.        See Erickson v. Pardus, 551

  U.S. 89, 94 (2007) (per curiam) (citation omitted).           On May 29,

  2020, this Court issued its Order Granting in Part and Denying

  in Part the Federal Defendants’ Motion to Dismiss (“5/29/20

  Order”).    [Dkt. no. 24.1]    The facts and procedural history are

  laid out in the 5/29/20 Order and will not be repeated here.             In

  the 5/29/20 Order, the Court dismissed Brown’s original

  complaint, [Amended Notice of Removal of Civil Action (“Amended

  Notice of Removal”), filed 11/1/19 (dkt. no. 4), Exh. A

  (Complaint for Declaratory Judgment and Injunction Relief

  (“Complaint”)),] on the basis of: a failure to adequately plead

  standing, [5/29/20 Order at 15;] sovereign immunity, [id. at

  17;] Presidential immunity, [id. at 18;] and failure to comply

  with Fed. R. Civ. P. 8(a)(2), [id. at 19-20].          Brown was given

  leave to file an amended complaint, and instructed to respond to

  all of the above grounds for dismissal, and to include all




       1   The 5/29/20 Order is also available at 2020 WL 2832220.
                                       2
Case 1:19-cv-00597-LEK-RT Document 36 Filed 12/17/20 Page 3 of 11     PageID #: 399



  factual allegations upon which his claims are based.              [Id. at

  21.]

             On June 24, 2020, Brown filed his OBJECTION TO FEDERAL

  MOTION; AMENDED COMPLAINT; RELIEF ENACTMENT (“Amended

  Complaint”).    [Dkt. no. 26.]     In the Amended Complaint, the only

  named defendant is Donald Trump, in his official capacity as

  President of the United States of America.         [Id. at 2.]       Brown

  does not address the Court’s conclusion that his claims against

  the President were barred under the doctrine of Presidential

  immunity, except to acknowledge that the President “has

  sovereign immunity.”     See 5/29/20 Order at 17-18 (citing Newdow

  v. Bush, 355 F. Supp. 2d 265, 281-82 (D.D.C. 2005)); Amended

  Complaint at 2.    Instead, the Amended Complaint contains the

  following passages:

                  Page 19 First paragraph--- The factual
             allegation in the Complaint relate to the
             legislature history of the [Hawaiian Homes
             Commission Act (“HHCA”)], including its amendment
             Act 207.

             10. FACTUAL ALLEGATION (see Exhibit F Page 1
                  “NOTICE” THE REPEAL OF ACT 207 September 28,
                  2005) Subject Matter 2nd overthrow of the
                  HHCA, 1920, title 2 § 202 through the Acting
                  State of Hawaii TRUSTEES aka Organic Act
                  government Legislation Act 207 FORGERY in
                  violation of Title 4 § 401 INCONSISTENT
                  LEGISLATION and 56th Congress Organic
                  Government § 29 TREASON that cause the Death
                  of a native Hawaiian Beneficiaire, Hilbert
                  Kahale Smith and eviction of native Hawaiian
                  Beneficiare from trust crown lands by 56th
                  Congress Organic Act government Trustees

                                       3
Case 1:19-cv-00597-LEK-RT Document 36 Filed 12/17/20 Page 4 of 11   PageID #: 400



                   (aka Republic of Hawaii aka Provisional
                   Government, (Traitors of the 1st overthrow of
                   Queen Liliuokalani) ARTICLE 29 TREASON[.]

  [Amended Complaint at 3      (some emphasis omitted).]      Brown also

  asserts,

                    BE IT ENACTED, through Samson Lehualani
              Brown Sr, President of Aupuni O Hawaii and a
              native Hawaiian Beneficiaire of the 67th-86th
              Congress and in the name of “Queen Lydia
              Kamakaeha Liliu`okalani,” “Hanai Ka Wahine U`I e
              kukui ele Po”, Prince Jonah Kuhio Kalaniana`ole
              Piikoi, Hilbert Kahale Smith DO HEREBY EXTEND the
              67th and 86th Congress of America from January 17,
              2021 to January 17, 2121.

  [Id. at PageID #: 335.2]

              The relief Brown seeks is best understood when reading

  the Amended Complaint and the Memorandum in Opposition together.

  Therefore, the Memorandum in Opposition is also construed as a

  supplement to the Amended Complaint.        Therein, Brown asserts

  that the relief sought is “REINSTATEMENT OF THE ‘NATION OF

  HAWAII’ . . . Come January 17, 2021, reinstatement of the Nation

  of Hawaii at the steps of Iolani Palace.         In attendance Sidney

  Iaukea, (Aurther [sic] of ‘The Queen and I’) whose Grandfather

  or greatGrandfather, Curtis Iaukea, was the Keeper of the crown

  lands.”    [Mem. in Opp. at 5.]




       2 The final page of the Amended Complaint is not numbered
  and is therefore cited to by the page number assigned by the
  district court’s electronic case filing system.
                                       4
Case 1:19-cv-00597-LEK-RT Document 36 Filed 12/17/20 Page 5 of 11   PageID #: 401



             In the Motion, the Federal Defendants argue that the

  Amended Complaint is barred under the doctrine of Presidential

  immunity, is not in compliance with Fed. R. Civ. P. 8, and

  therefore dismissal with prejudice is warranted.

                                   STANDARD

             The United States Supreme Court has held that:

             In view of the special nature of the President’s
             constitutional office and functions, we think it
             appropriate to recognize absolute Presidential
             immunity from damages liability for acts within
             the “outer perimeter” of his official
             responsibility.

                  Under the Constitution and laws of the
             United States the President has discretionary
             responsibilities in a broad variety of areas,
             many of them highly sensitive. In many cases it
             would be difficult to determine which of the
             President’s innumerable “functions” encompassed a
             particular action. . . .

  Nixon v. Fitzgerald, 457 U.S. 731, 756 (1982).

             Furthermore,

                  Under the political question doctrine,
             “[t]he conduct of the foreign relations of our
             government is committed by the Constitution to
             the executive and legislative [branches] . . .
             and the propriety of what may be done in the
             exercise of this political power is not subject
             to judicial inquiry or decision.” Corrie [v.
             Caterpillar, Inc.,] 503 F.3d [974,] 982 [(9th
             Cir. 2007)] (quoting Oetjen v. Cent. Leather Co.,
             246 U.S. 297, 302 (1918)); see also Koohi v.
             United States, 976 F.2d 1328, 1331 (9th Cir.
             1992) (“The political question doctrine serves to
             prevent the federal courts from intruding unduly
             on certain policy choices and value judgments
             that are constitutionally committed to Congress
             or the executive branch.”). The court does not

                                       5
Case 1:19-cv-00597-LEK-RT Document 36 Filed 12/17/20 Page 6 of 11   PageID #: 402



             lack jurisdiction, however, “merely because [a]
             decision may have significant political
             overtones.” Japan Whaling Ass’n v. Am. Cetacean
             Soc’y, 478 U.S. 221, 230 (1986). Indeed, it is
             “error to suppose that every case or controversy
             which touches foreign relations lies beyond
             judicial cognizance.” Baker v. Carr, 369 U.S.
             186, 211 (1962).

                  The “classic” political question case,
             Luther v. Borden, 48 U.S. 1 (1849), addressed
             claims under the Guarantee Clause of the
             Constitution, where two rival governments
             disputed which was the lawful government of Rhode
             Island. See also Massachusetts v. Laird, 400
             U.S. 886, 895 n.4 (1970) (discussing Luther).
             Luther held that “it rests with Congress,” not
             the judiciary, “to decide what government is the
             established one in a State.” 48 U.S. at
             42. . . .

  Yellen v. United States, Civ. No. 14-00134 JMS-KSC, 2014 WL

  2532460, at *1–2 (D. Hawai`i June 5, 2014) (some alterations in

  Yellen) (footnote omitted).      Similarly, with respect to a

  challenge to the legality of the overthrow of the Kingdom of

  Hawai`i, this district court explained that:

                  Plaintiff’s claims raise nonjusticiable
             political questions because they involve matters
             that have been constitutionally committed to
             Congress. Under Article IV, Section 3 of the
             Constitution, “[n]ew States may be admitted by
             the Congress into this Union[.]” U.S. Const.
             art. IV, § 3. By an act of Congress, Hawaii was
             admitted to the Union in 1959. This court,
             therefore, lacks jurisdiction to decide any issue
             regarding the legality of Hawaii’s statehood
             including the lawfulness of events leading to
             statehood. Thus, as to Plaintiff’s claim
             challenging the lawfulness of the overthrow of
             the Kingdom of Hawaii in 1893, the Intermediate
             Court of Appeals for the State of Hawaii aptly
             stated, “Whatever may be said regarding the

                                       6
Case 1:19-cv-00597-LEK-RT Document 36 Filed 12/17/20 Page 7 of 11   PageID #: 403



               lawfulness of the Provisional Government in 1893,
               the Republic of Hawaii in 1894, and the Territory
               of Hawaii in 1898, the State of Hawaii . . . is
               now, a lawful government.” State v. Fergerstrom,
               106 Hawai`i 43, 55, 101 P.3d 652, 664 (Haw. App.
               2004).

                    Adjudication of Plaintiff’s claims would
               essentially place this court in the shoes of
               Congress. . . .

  Williams v. United States, CIV. No. 08-00547 SOM-KSC, 2008 WL

  5225870, at *3 (D. Hawai`i Dec. 15, 2008).

                                  DISCUSSION

               “A court’s ‘[s]ubject-matter jurisdiction can never be

  waived or forfeited,’ ‘objections [to the court’s jurisdiction]

  may be resurrected at any point in the litigation,’ and courts

  are obligated to consider sua sponte requirements that ‘go[] to

  subject-matter jurisdiction.’”       Wong v. Beebe, 732 F.3d 1030,

  1035–36 (9th Cir. 2013) (en banc) (alterations in Wong) (some

  citations omitted) (quoting Gonzalez v. Thaler, 132 S. Ct. 641,

  648 (2012)), aff’d and remanded sub nom. United States v. Wong,

  575 U.S. 402 (2015).     “[I]f a case presents a political

  question, we lack subject matter jurisdiction to decide that

  question.”    Corrie, 503 F.3d at 982.

               Plaintiff’s request to reinstate the Nation of Hawai`i

  is a nonjusticable political question because it implicates the

  recognition of foreign governments, as well as possibly issues

  related to succession, or even a declaration that the annexation


                                       7
Case 1:19-cv-00597-LEK-RT Document 36 Filed 12/17/20 Page 8 of 11   PageID #: 404



  of Hawai`i is null and void.       These issues are far outside the

  power vested in the judiciary.       See, e.g., id.; Koohi, 976 F.2d

  at 1331.   The Court is not able to reinstate the Nation of

  Hawai`i without usurping the roles properly apportioned to the

  Legislative and Executive branches of government.3          Similarly, to

  the extent that Plaintiff’s statement purporting to extend the

  67th and 86th Congress to 2121 constitutes relief sought, the

  Court is without such power, as it would interfere with the

  performance of the Legislature in its duties.          See Loving v.

  United States, 517 U.S. 748, 757 (1996) (stating “the

  separation-of-powers doctrine requires that a branch not impair

  another in the performance of its constitutional duties”

  (citations omitted)).     On this basis, the Motion is granted.

             Additionally, because the only named defendant is the

  President, and to the extent recognition of, or effectuation of

  a policy to reinstate, the Nation of Hawai`i is a matter within

  the purview of the Executive branch, it falls squarely within

  the President’s official function, and therefore Presidential




       3 In a case involving a similar claim, the district court
  ruled that, “there is a textually demonstrable constitutional
  commitment of these issues to the political branches.
  Furthermore, it would be impossible for this Court to grant the
  relief requested by Plaintiff without disturbing a judgment of
  the legislative and executive branches.” Sai v. Clinton, 778 F.
  Supp. 2d 1, 6–7 (D.D.C. 2011) (citing U.S. Const., Art. IV, § 3,
  cl. 2), aff’d sub nom. Sai v. Obama, No. 11-5142, 2011 WL
  4917030 (D.C. Cir. Sept. 26, 2011) (per curiam).
                                       8
Case 1:19-cv-00597-LEK-RT Document 36 Filed 12/17/20 Page 9 of 11   PageID #: 405



  immunity applies.     See Nixon, 457 U.S. at 755–56.       On the basis

  of Presidential immunity, the Motion is granted as well.

  II.   Dismissal with Prejudice

              Next, the Court turns to the Federal Defendant’s

  request that the Amended Complaint be dismissed with prejudice.

              It is black-letter law that a district court must
              give plaintiffs at least one chance to amend a
              deficient complaint, absent a clear showing that
              amendment would be futile. Eminence Capital, LLC
              v. Aspeon, Inc., 316 F.3d 1048, 1052 (9th Cir.
              2003) (“Dismissal with prejudice and without
              leave to amend is not appropriate unless it is
              clear on de novo review that the complaint could
              not be saved by amendment.”); see also Foman v.
              Davis, 371 U.S. 178, 182, 83 S. Ct. 227, 9 L. Ed.
              2d 222 (1962) (“In the absence of any apparent or
              declared reason — such as undue delay, bad faith
              or dilatory motive on the part of the movant,
              repeated failure to cure deficiencies by
              amendments previously allowed, undue prejudice to
              the opposing party by virtue of allowance of the
              amendment, futility of amendment, etc. — the
              leave sought should, as the [Federal Rules of
              Civil Procedure] require, be ‘freely given.’”).

  Nat’l Council of La Raza v. Cegavske, 800 F.3d 1032, 1041–42

  (9th Cir. 2015) (alteration in La Raza).         “Not all of the

  factors merit equal weight.      As this circuit and others have

  held, it is the consideration of prejudice to the opposing party

  that carries the greatest weight.”        Eminence Capital, 316 F.3d

  at 1052 (citation omitted).      Also, “[f]utility alone can justify

  the denial of a motion to amend.”        Johnson v. Buckley, 356 F.3d

  1067, 1077 (9th Cir. 2004) (citation and quotation marks

  omitted).   However, “leave to amend should be denied as futile

                                       9
Case 1:19-cv-00597-LEK-RT Document 36 Filed 12/17/20 Page 10 of 11   PageID #: 406



  only if no set of facts can be proved under the amendment to the

  pleadings that would constitute a valid and sufficient claim or

  defense.”    Barahona v. Union Pac. R.R. Co., 881 F.3d 1122, 1134

  (9th Cir. 2018) (citation and internal quotation marks omitted).

              Amendment would be futile in this case because there

  are no additional facts that can be alleged that would render

  the reinstatement of the Nation of Hawai`i anything other than a

  nonjusticable political question.         Similarly, because the case

  arises from the President’s official conduct, no facts can be

  alleged to avoid the doctrine of Presidential immunity.

  Therefore, amendment is futile, and the Amended Complaint is

  dismissed with prejudice.

                                  CONCLUSION

              For the foregoing reasons, the Federal Defendants’

  Motion to Dismiss Amended Complaint, filed July 9, 2020, is

  HEREBY GRANTED.     The Clerk’s Office is DIRECTED to close this

  case on January 4, 2021, unless Plaintiff files a timely motion

  for reconsideration of this Order.

              IT IS SO ORDERED.




                                       10
Case 1:19-cv-00597-LEK-RT Document 36 Filed 12/17/20 Page 11 of 11   PageID #: 407



              DATED AT HONOLULU, HAWAII, December 17, 2020.




  AUPUNI O HAWAII VS. DONALD J. TRUMP, ETC; CV 19-00597 LEK-RT;
  ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS AMENDED COMPLAINT




                                       11
